DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021, has been entered.

Response to Amendment/Remarks
Applicant’s remarks with amendment to claims 1-20, filed 2/16/2021, have been fully considered and found persuasive.  The rejection of claims 1-7, 11-20, has been withdrawn. 

Claims 1-7, 11-20, allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims are allowed over the prior art reference(s) since the reference(s) taken either individually or in combination neither teach nor render obvious with other claimed limitation a method (device) for managing facility access credentials in combination with other claimed limitation as a whole, feature that allow the user to request access to each of a plurality of designated facilities via the user interface of the mobile device; allow the user to display on the user interface of the mobile device a listing of the designated facilities to which the user has requested and currently has access on the user interface of the mobile device, and allow the user to select a particular one of the designated facilities and in response present the corresponding facility access credential to the secured entry point of the selected designated facility as in claim 1, and further as in claims 12 and 17, obtaining a facility access credential from a group of facility access credentials that are assigned to the organization by a third-party credential issuer.  Claims 2-7, 11, 13-16 and 18-20, each treated on its own merit are allowed by virtue of their dependency to claims noted supra.
	The closest prior art; Brophy (2015/0281239), Heller (US 10565531) discloses features provided for in office action (12/09/2020), either singularly or in combination, fail to anticipate or render the above features obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.